FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In Re: SHAHZAD KHALIGH,                    
                                Debtor.
                                                 No. 06-55361
SHAHZAD KHALIGH,
                             Appellant,           BAP No.
                                               CC-05-01148-KPaB
                   v.                              ORDER
FRED HADAEGH,
                              Appellee.
                                           
               Appeal from the Ninth Circuit
                Bankruptcy Appellate Panel
  Klein, Pappas, and Brandt, Bankruptcy Judges, Presiding

                  Submitted October 15, 2007*
                     Pasadena, California

                     Filed November 8, 2007

Before: Ferdinand F. Fernandez and Kim McLane Wardlaw,
  Circuit Judges, and Raner C. Collins,** District Judge.


                             COUNSEL

Simon J. Dunstan, Hughes & Dunstan, LLP, Woodland Hills,
California, for the appellant.

  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
  **The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                14673
14674                  IN RE: KHALIGH
Paul A. Beck, Law Offices of Paul A. Beck, Sherman Oaks,
California, for the appellee.


                          ORDER

   Shahzad Khaligh appeals the decision of the Bankruptcy
Appellate Panel, which affirmed the bankruptcy court’s deter-
mination that Fred Hadaegh’s award of damages obtained
against her was not dischargeable. See 11 U.S.C. § 523(a)(6).
She argues that mutual collateral estoppel is not available in
California when the prior determination was made in a con-
firmed arbitration award decision.

   We disagree and, therefore, affirm for the reasons cogently
set forth in the majority opinion of the Bankruptcy Appellate
Panel. See Khaligh v. Hadaegh (In re Khaligh), 338 B.R. 817
(B.A.P. 9th Cir. 2006).

  AFFIRMED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.